Dear Mr. Cannon:
On behalf of the Town of Lake Providence You have requested an opinion of the Attorney General as to whether the Town of Lake Providence must provide water to a Louisiana property owner whose property falls within the jurisdiction of the Town's water company and, if so, whether there are any prohibitions on what the Louisiana property owner does with the water after being purchased from the Town.
As indicated in your request the Town of Lake Providence owns and operates its own water system.  The power of a municipal corporation to construct, acquire, extend, or improve any revenue producing public utility (e.g., water) and the property incidental thereto, either within or without its boundaries, is clearly provided in R.S. 33:4161, et seq.  Section 4163 provides the following:
  "The municipal corporation . . . may sell and distribute the commodity or service of the public utility within or without its corporate limits and may establish rates, rules, and regulations with respect to the sale and distribution."
Thus, there is no question that the Town owned Water Company may sell and distribute its water to a Louisiana property owner whose property falls within the jurisdiction of the Town's water company. In fact, the Town has a duty to provide such a service at a reasonable and non-discriminatory rate.  See Suburban NaturalGas Company, Inc. v. Waterworks District # 3 of Rapides Parish,223 So. 2d 417, (La.App. 3rd Cir. 1969), and Attorney General Opinions No. 02-0059, 96-280 and 94-132.  A particular property owner desiring water service should not be treated any differently from the others who are within the jurisdiction of the Town. Therefore, unless just cause exists, we believe the Town of Lake Providence must provide water to the property owner in question.
Having held that there is a duty to provide water to a Louisiana property owner whose property falls within the jurisdiction of the Town's water company, we also conclude that, although the Town may establish rates, rules, and regulations with respect to the sale and distribution of water it provides to its customers, there does not appear to be any law or regulation that specifically prohibits or restricts what the customer may do with the water once purchased.
Based on the facts presented above, it is the opinion of this office that the Town of Lake Providence has the authority and the duty to provide water to a Louisiana property owner whose property lies within the jurisdiction of the Town's water company and that once provided there does not appear to be any state law or regulation that specifically prohibits or restricts what the customer may do with the water once purchased.
Trusting this adequately responds to your inquires, I am
Very truly yours,
                            CHARLES C. FOTI, JR. ATTORNEY GENERAL
                        By: _____________________ RICHARD L. MCGIMSEY Assistant Attorney General
CCF, Jr/RLM/dam